Name: 2005/403/EC: Commission Decision of 25 May 2005 establishing the classes of external fire performance of roofs and roof coverings for certain construction products as provided for by Council Directive 89/106/EEC (notified under document number C(2005) 1501) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: construction and town planning;  building and public works;  technology and technical regulations
 Date Published: 2006-12-12; 2005-05-28

 28.5.2005 EN Official Journal of the European Union L 135/37 COMMISSION DECISION of 25 May 2005 establishing the classes of external fire performance of roofs and roof coverings for certain construction products as provided for by Council Directive 89/106/EEC (notified under document number C(2005) 1501) (Text with EEA relevance) (2005/403/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/106/EEC of 21 December 1988 on the approximation of laws, regulations and administrative provisions of the Member States relating to construction products (1), and in particular Article 20(2) thereof, Whereas: (1) Directive 89/106/EEC envisages that in order to take account of the different levels of protection for construction works at national, regional or local level, it may be necessary to establish in interpretative documents classes corresponding to the performance of products in respect of each essential requirement. Those documents have been published as the Communication of the Commission with regard to the interpretative documents of Council Directive 89/106/EEC (2). (2) With respect to the essential requirement of safety in the event of fire, interpretative document No 2 lists a number of interrelated measures which together define the fire safety strategy to be developed in different ways in the Member States. (3) Interpretative document No 2 identifies the requirements for construction products for roofs exposed to an external fire. (4) By way of a harmonised solution, a system of classes was adopted in Commission Decision 2001/671/EC of 21 August 2001 implementing Council Directive 89/106/EEC as regards the classification of external fire performance of roofs and roof coverings (3). (5) In the case of certain plastisol coated steel roof sheets, it is necessary to use the classification established in Decision 2001/671/EC. (6) The external fire performance of many construction products and/or materials, within the classification provided for in Decision 2001/671/EC, is well established and sufficiently well known to fire regulators in Member States with the consequence that they do not require testing for this particular performance characteristic. (7) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Construction, HAS ADOPTED THIS DECISION: Article 1 The construction products and/or materials which satisfy all the requirements of the performance characteristic external fire performance without need for further testing are set out in the Annex. Article 2 The specific classes to be applied to different construction products and/or materials, within the external fire performance classification adopted in Decision 2001/671/EC, are set out in the Annex to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 25 May 2005. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 40, 11.2.1989, p. 12. Directive as last amended by Regulation (EC) No 1882/2003 of the European Parliament and of the Council (OJ L 284, 31.10.2003, p. 1). (2) OJ C 62, 28.2.1994, p. 1. (3) OJ L 235, 4.9.2001, p. 20. ANNEX The table set out in this Annex lists construction products and/or materials which satisfy all the requirements for the performance characteristic external fire performance without need for testing. Table Classes of external fire performance for plastisol coated steel roof sheets Product Class (1) Plastisol coated steel roof sheets as specified below and when incorporated into a single layer or built-up roofing system as detailed below BROOF (t1) BROOF (t2) BROOF (t3) Roofing sheets in accordance with EN 14782 and EN 14783, comprising profiled steel sheets, flat steel sheets or panels of coil coated galvanised or zinc-aluminium alloy coated steel of metal thickness  ¥ 0,40 mm with an organic external (weather side) coating and, optionally, a reverse (internal) side organic coating. The external coating is of a liquid-applied Plastisol paint of maximum nominal dry film thickness 0,200 mm, a PCS of not greater than 8,0 MJ/m2 and a maximum dry mass of 330 g/m2. The reverse side organic coating (if any) has a PCS of not greater than 4,0 MJ/m2 and a maximum dry mass of 200 g/m2. Single-layer roofing system comprising a single skin, non-insulated roofing on a supporting structure (continuous or discrete supporting rails) of reaction to fire classification A2-s1, d0 or better. Built-up roofing system where the Plastisol coated steel roof sheets forms the external layer in a built-up assembly, where the supporting structure is of reaction to fire classification A2-s1, d0 or better and where immediately below the Plastisol coated steel sheet there is an insulating layer of reaction to fire classification A2-s1, d0 or better. This insulation shall be an un-faced mineral wool complying with EN 13162 and shall be glass fibre quilt of minimum density 10 kg/m3 (maximum nominal resin content 5 % by weight) and thickness  ¥ 80 mm, or stone-wool of minimum density 25 kg/m3 (maximum nominal resin content 3,5 % by weight) and thickness  ¥ 80 mm. Joints where the top sheeting includes joints these shall be as follows:  trapezoidal profiled sheet  side laps to incorporate an overlap of at least one rib and end laps to be a minimum of 100 mm;  sinusoidal corrugated sheet  side laps to incorporate an overlap of at least 1,5 corrugations and end laps to be a minimum of 100 mm;  flat sheets/panels  side laps and end laps to be a minimum of 100 mm;  standing seam systems  side lap joints shall incorporate a vertical standing overlapped or capped seam sufficient to ensure continuous intimate contact between the sheets and to provide a watertight joint and where applicable end lap joints shall have a minimum 100 mm overlap. Sealants shall be of a butyl-mastic or similar with a nominal density of 1 500 to 1 700 kg/m3 applied as a continuous bead within the overlapped region of the joint at a rate of approximately 45 g/m length. Fixings where the roof sheets are fixed to the supporting construction using metal mechanical fixings adequate to provide structural stability to the roof construction with additional metal mechanical fixings used to ensure continuous intimate contact between the sheets and to provide watertight joints. (1) External fire performance class as provided for in the table of the Annex to Decision 2001/671/EC.